Citation Nr: 1338796	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  07-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2010 and February 2012, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development and to ensure that the Veteran was afforded due process. 

In a March 2011 rating decision, the RO granted service connection for PTSD with depression, not otherwise specified, and assigned a 50 percent evaluation, effective on March 10, 2005. The action constituted a full grant of the benefits sought, and the claim of service connection for PTSD is no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In May 2012, the Veteran testified before the undersigned Acting Veterans Law Judge sitting in Washington, DC, via a videoconference hearing. The hearing transcript is not associated with the record. 

In a June 2012 letter, the Board notified the Veteran that the hearing transcript was unavailable and offered to provide another hearing. In a response received by VA in July 2012, the Veteran indicated that he did not wish to appear at another hearing. His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2012).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless files includes VA treatment records.  Other records in the Virtual VA paperless and VBMS claims files are duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to obtain a clarifying opinion from the VA examiner as to whether the Veteran's service-connected PTSD aggravates his hypertension and diabetes mellitus, Type II.

The Veteran contends that his hypertension and diabetes mellitus are aggravated by his service-connected PTSD.  In a February 2013 VA opinion, the examiner opined that "the PTSD preceded both of these conditions based on the data; therefore it could not aggravate these conditions based on the timing."

The Board finds this opinion to be insufficient as to the issue of aggravation. The Veteran has specifically contended that when he experiences PTSD symptoms, such as nightmares, his blood pressure and blood sugar readings rise.  The VA examiner's opinion does not address these contentions.  
 
Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate etiology opinion requires a reasoned medical explanation; a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  As a more complete VA opinion is necessary prior to adjudicating this claim, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. The claims file shall be returned to the VA examiner who conducted the February 2013 VA examination.  The examiner must render an opinion as to whether the symptoms of the Veteran's PTSD permanently aggravated his hypertension and/or his diabetes mellitus, Type II beyond the natural progression of the diseases.

a. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

b. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. A notation to the effect that this record review took place should be included in the report.

c. The examiner must also acknowledge the Veteran's lay statements that his blood pressure and blood sugar readings are elevated when he experiences nightmares due to his PTSD.

d. The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension and/or diabetes mellitus are permanently aggravated by his service-connected PTSD. In doing so, the examiner must explain as to whether there has been any increase in severity and if so, whether such increase is due to natural progress of the disease, and if so the examiner should identify the degree of increase in severity due to natural progression. 

e. The examiner is asked to provide a rationale for the opinions rendered. If the examiner is not able to provide an opinion, he or she should explain why.

2. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. This SSOC should set forth the provisions of 38 C.F.R. § 3.310 in effect prior to October 2006.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


